DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on January 4, 2019. It is noted, however, that applicant has not filed a certified copy of the CN201910007401.2 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
On pg. 5, line 30, “user” should read --use--.
Appropriate correction is required.
Claim Objections
Claims 2, 7, 8 and 10 are objected to because of the following informalities:  
In claim 2
In each of claims 7, 8, and 10, the word “sixed” in the first line of each claim should read --sixth--, the word “foldable” in the first line of each claim should read --folding--, consistent with the language of claim 1.
In claim 8, lines 2-3, “the connecting member” should read --the first connecting member--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by Hajarian (US Patent Pub. 2012/0100940, hereinafter Hajarian).
Regarding claim 1, Hajarian discloses a foldable goal frame (para. 0017; see annotated Fig. 1 below) comprising: a base (B1-B3), a first vertical bar (V1), a second vertical bar (V2), and a top bar (T), wherein the base (B1-B3) includes a first support bar (B1), a second support bar (B2), and a third support bar (B3), wherein a first end of the third support bar (B3) is joined to a first end of the first support bar (B1) by a first folding joint (joint hinge 10-1), a second end of the third support bar (B3) is joined to a first end of the second support bar (B2) by a second folding joint (10-2), a first end of the first vertical bar (V1) is joined to a second end of the first 

    PNG
    media_image1.png
    419
    540
    media_image1.png
    Greyscale

Regarding claims 2, 4, 6, 7, 10, and 11, Hajarian further teaches each of the first to sixth folding joints (10-1 through 10-6) has a pivotal axis (as shown by dashed lines in Fig. 1 above), wherein the pivotal axes of the first and second folding joints (10-1 and 10-2, at each end of third support bar B3) are parallel to each other, the pivotal axes of the third and first folding joints (10-3 and 10-1, at each end of first support bar B1) are perpendicular to each other, the pivotal axes of the fourth and second folding joints (10-4 and 10-2, at each end of second claim 2); wherein each of the top bar (T) and the third support bar (B3) is formed of a plurality of telescoping tubes (as shown in Fig. 1; para. 0017, lines 5-10) (claim 4); wherein each of the top bar (T) and the third support bar (B3) further includes one or more releasable locking structures configured to lock the plurality of telescoping tubes to predefined relative positions (para. 0017, lines 7-9, incremental holes and spring action lock pin) (claim 6); wherein each of the first to sixth folding joints (10-1 through 10-6) includes first and second connecting members (as shown in Fig. 5, one connecting member on each of the joined bars) and a releasable locking structure (lock pin 22 and pin hole 21, Fig. 5) configured to lock relative rotations of the first and second connecting members (para. 0021) (claim 7); wherein each of the first to sixth folding joints (10-1 through 10-6) includes a hinge (Fig. 5; para. 0021, “joint lock hinge 10”) (claim 10); and wherein the first to sixth folding joints (10-1 through 10-6) are configured to fold the base (B1-B3), the first vertical bar (V1), the second vertical bar (V2), and the top bar (T) into a bundle of parallel bars (as shown in Fig. 4; para. 0020) (claim 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hajarian in view of Duba (US Patent Pub. 2003/0153412, hereinafter Duba).
Regarding claim 3, Hajarian teaches the claimed invention substantially as claimed, as set forth above for claim 2. Hajarian does not teach an inclined support bar having first and second sections joined by a seventh folding joint. However, Duba teaches a similar foldable goal frame (Figs. 9 and 12; para. 0063) which includes an inclined support bar (brace 902) having a first section with a first end pivotally connected to a point (at 904) along a first vertical bar (210, Fig. 12), and a second section with a second end pivotally connected to a point (at 904) along a first support bar (125, Fig. 12), wherein the first and second sections are joined by a folding joint (hinge 906) with a pivotal axis parallel to the pivotal axis of the folding joint between the first vertical bar (210) and the first support bar (125, Fig. 12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hajarian by adding an inclined support bar as taught by Duba between the first vertical bar and the first support bar, in order to additionally secure the corner joint to enhance the stability of the goal frame during use (Duba, para. 0063).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hajarian in view of Wennesland (US Patent Pub. 2011/0105253, hereinafter Wennesland).
Regarding claim 5, Hajarian teaches the claimed invention substantially as claimed, as set forth above for claim 4. Hajarian does not explicitly teach that ends of the telescoping tubes have non-round cross-sectional shapes. However, Wennesland teaches a similar foldable goal .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hajarian in view of Scott (US Patent No. 10,078,255, hereinafter Scott).
Regarding claims 8 and 9, Hajarian teaches the claimed invention substantially as claimed, as set forth above for claim 1. Hajarian further teaches (Figs. 1 and 5) each of the first to sixth folding joints (10-1 through 10-6) includes first and second connecting members (as shown in Fig. 5, one connecting member on each of the joined bars), and a shaft (lock pin 22) passing through at least one of the first and second connecting members (para. 0021). Hajarian does not explicitly teach that the shaft passes through both the first and second connecting members and includes a turn knob engaged with the shaft (claim 8) and that faces of the first and second connecting members including radially extending teeth (claim 9). However, to solve the problem of locking a rotatable coupling at the ends of adjacent rods, Scott teaches (Figs. 3-4) a turn knob (72; col. 5, lines 35-44) engaged with a shaft (70) that passes through both first and second connecting members (50, 60) of the coupling (40) (claim 8), wherein faces of the first and second connecting members (50, 60) that contact each other include radially claim 9). Scott teaches that this arrangement is advantageous because the locking arrangement is totally internal and protected from environmental corrosion (col. 6, lines 19-23). One of ordinary skill in the art would recognize that a locking arrangement protected from environmental corrosion as taught by Scott would be similarly advantageous for a sports goal which is intended for use outdoors on a grass field (Hajarian, para. 0007) and thereby subject to wet weather conditions and environmental debris such as dirt and grass. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hajarian by replacing each of Hajarian’s folding joints with a folding joint with an internal locking arrangement as taught by Scott (including the turn knob, shaft, and radially extending teeth discussed above), so that the folding joint is protected from environmental corrosion and debris during use (Scott, col. 6, lines 19-23). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US Patent No. 9,180,353) and Huang (US Patent Pub. 2014/0171233) each disclose a similarly foldable goal frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /February 23, 2021/